Citation Nr: 1738907	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  16-41 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, unspecified depressive disorder, and unspecified alcohol-related disorder (also claimed as personality disorder and psychotic depressive reaction). 

2. Entitlement to service connection for lumbar L4-L5 disc degeneration (hereinafter "low back disability"). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2014 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied claims of service connection for an unspecified depressive disorder and unspecified alcohol-related disorder (also claimed as personality disorder and psychotic depressive reaction); lumbar L4-L5 disc degeneration; and PTSD. 

With respect to the claim for an acquired psychiatric disorder, the Board notes that the RO separately addressed and adjudicated the claims of service connection for an unspecified depressive/alcohol disorder and PTSD. See December 2014 rating decision and August 2016 statement of the case.  The Veteran only perfected an appeal on the unspecified mental disorder issue. See VA Form 9.  Regardless, in accord with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has broadly construed this claim for an acquired psychiatric disorder however diagnosed. 

Jurisdiction of the appeal currently resides with the RO in St. Petersburg, Florida. 

The Veteran offered testimony at a Travel Board hearing before the undersigned Veterans Law Judge in February 2017.  A transcript is in the record.

These matters were previously before the Board in April 2017, at which time they were remanded for further development of the record. 

As noted in the Board's April 2017 Remand, the issue of entitlement to service connection for residuals of a traumatic brain injury (TBI) has been raised by the record in a July 2015 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran is currently diagnosed with the mental health disabilities of bipolar disorder, depressive disorder, personality disorder, and alcohol abuse/dependence. 

2. The preponderance of the competent and probative evidence is against finding that the Veteran's bipolar disorder and depressive disorder are etiologically related to a disease, injury, or event which occurred in service.

3. The Veteran's alcohol related psychiatric diagnosis is not a disease or injury subject to service connection. 

4. The diagnosed personality disorder is a congenital or developmental defect which is not subject to superimposed disease or injury in service. 

5. A chronic low back disability has not shown in service, arthritis of the spine was not diagnosed within a year of service discharge, and the preponderance of the evidence fails to show that the Veteran's current low back disability is etiologically related to his active service. 




CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder, diagnosed as bipolar disorder, depressive disorder, personality disorder, and alcohol dependence, are not met. 38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for service connection for a low back disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).

In the instant case, the Veteran participated in the Fully Developed Claim Program (FDC), which is designed to expedite the claims process. The Veteran received complete VCAA notice in conjunction with his application for benefits in the May 2014 submission of VA Form 21-526EZ.  Accordingly, the duty to notify the Veteran has been satisfied.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the Veteran's available service and post-service treatment records, records from the Social Security Administration (SSA), and provided the Veteran with VA examinations/addendum opinions in December 2014, July 2016, April 2017, and May 2017.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The April 2017 Remand directed that the RO obtain addendum medical opinions.  The requested opinions were obtained in April and May 2017.  Because the examiners reviewed the Veteran's record, provided a detailed rationale supporting their opinions, and responded to the questions raised directly by the Board in its April 2017 remand, the Board finds that the VA addendum opinions are adequate for adjudication purposes. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In consideration thereof, the Board finds that there is no prejudice to the Veteran in adjudicating the merits of the appeals for a psychiatric disorder and a low back disability.  Based on the above, the actions taken by the RO constitute substantial compliance with the April 2017 Remand. See Stegall v. West, 11 Vet. App. 268 (1998).

Lastly, the Veteran testified at a Board hearing before the undersigned in February 2017.  During the hearing the undersigned clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim being decided below.  The actions of the undersigned supplement the VCAA and comply with any related duties owed during a hearing. See 38 C.F.R. § 3.103; Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

Service Connection - Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014).  

In order to establish service connection for the claimed disorder, there must be: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For the showing of chronic disease (as defined under 38 C.F.R. § 3.309 (a)) in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. See 38 C.F.R. § 3.303 (b) (2016).  However, service connection via 38 C.F.R. § 3.303 (b) is only available for chronic diseases, such as arthritis. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service. See 38 C.F.R. § 3.303 (d) (2016).

An Acquired Psychiatric Disorder - Factual Background

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, unspecified depressive disorder, and unspecified alcohol-related disorder (also claimed as personality disorder and psychotic depressive reaction).  He variously contends that such disorder(s) is/are related to service, to include as a result of experiencing an electrical shock in-service and/or serving aboard the USS Okinawa while it conducted mine-sweeping operations. 

Service treatment records (STRs) reflect treatment for mental health.  Specifically, the Veteran attempted suicide in February 1990 after he witnessed his girlfriend kiss another man.  He also reported that he was separated from his wife and son and that both of his parents had attempted suicide in the past.  He stated that all of the above reasons caused him to feel depressed. See Medical Report - Narrative Summary.  He was ultimately diagnosed with, and administratively discharged due to narcissistic personality disorder (which was noted as existing prior to service entry) and alcohol dependence.  The Veteran expressly denied experiencing depression, excessive worry, and nervous trouble on the separation Report of Medical History; he stated that he was currently in good health. 

STRs also confirm that he sustained an electrical shock from a 440 volt outlet in October 1987.  He was in no acute distress and was given aspirin as needed for a headache.  There is no further follow-up for electrical shock sequelae. 

Service records document that the Veteran served aboard the USS Okinawa during active service; the ship's history reflects that the USS Okinawa deployed to the Persian Gulf in support of mine sweeping operations in October 1987 to April 1988, while the Veteran was aboard.  

Following separation from service, the record documents treatment for mental health symptoms and diagnoses (e.g., alcohol abuse, personality disorder, depression, anxiety disorder, and obsessive compulsive disorder) beginning in 1997 and through 1999.  Treatment records dated from 2014 to the present document ongoing treatment for bipolar disorder, personality disorder, depressive disorder, and alcohol abuse. 

The Veteran underwent a VA mental examination in December 2014 at which time the examiner diagnosed unspecified depressive disorder and unspecified alcohol-related disorder.  The examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the Veteran had a personality disorder "which is not a clinical disorder, during the military."  The examiner did not provide an etiology opinion with respect to any of the currently diagnosed acquired psychiatric disorders. 

Thereafter, the Veteran underwent a VA PTSD examination in July 2016, at which time the examiner confirmed unspecified depressive disorder and unspecified alcohol-related disorder diagnoses.  The examiner expressly found that the Veteran did not meet the DSM-5 diagnostic criteria for PTSD and it was noted that not even the Veteran, himself, believed that he had PTSD.  The examiner again provided an opinion regarding the personality disorder ("It is unlikely that his Personality Disorder is the result of his electric shock due to many of the behaviors, i.e., fighting, being expelled occurring before the electric shock"), but did not address the etiology of any of the other diagnosed and/or claimed psychiatric conditions. 

In April 2017, the Board remanded the claim in order to obtain an addendum opinion to address several outstanding questions concerning the Veteran's diagnosed psychiatric disorders.  Addendum opinions were obtained in April 2017 and May 2017.  With respect to the diagnosed personality disorder, as requested by the Board's April 2017 remand, the examiner considered and discussed (1) the Veteran's suicide attempt in-service; (2) his reports of sadness/depression during service (see Board hearing transcript); (3) the electrical shock/electrocution he sustained in October 1987 and his reports of a change in personality after the electrical shock; and (4) the post-service treatment records showing a myriad of psychiatric diagnoses following service.  The examiner then opined that there was no evidence that the personality disorder was subject to a superimposed disease or injury that resulted in a current acquired psychiatric disorder.  With respect to the diagnosed depressive disorder and bipolar disorder, as requested by the Board's April 2017 remand, the examiner considered and discussed the Veteran's in-service suicide attempt, experiencing an electrical shock in-service in October 1987, and his described stressor on the U.S.S. Okinawa, and opined that it was not likely that these psychiatric conditions were related to his service suicide attempt, electrical shock or stressor.  The examiner also opined that the Veteran's alcohol use disorder was neither caused or aggravated by military service and that the Veteran had been using alcohol prior to service. 

In addition to the above VA medical opinions, the record contains a July 2015 letter from M.D.L., "Ph.D. retired," in which it was noted that the Veteran had serious mood swings that "mimic manic/depressive disorder."  M.D.L. stated that she found no evidence of PTSD.  She then went on to state, "This abrupt and permanent change to his personality coincides with the incident of electrical shock of over 600 volts aboard the Naval ship.  The brain injury was probably not treatable at the time or now.  As most brain injuries are not.  It is permanent.  This was a life altering event." 
Discussion 

The Board finds, after careful consideration of the record, that the preponderance of the probative evidence weighs against the Veteran's service connection claim for an acquired psychiatric disorder. 

In this case, the evidence of record confirms that the Veteran has current diagnoses of acquired psychiatric disorders - namely, bipolar disorder, unspecified depressive disorder, alcohol dependence, and personality disorder NOS.  (Note: the Veteran has not been diagnosed with PTSD at any time during the pendency of the appeal; he does not claim otherwise - see July 2016 VA Examination Report). 

There is also evidence of in-service treatment for narcissistic personality disorder, alcohol abuse, a suicide attempt, and an electrical shock.  As noted, service records show that the Veteran served aboard a ship that was conducting mine sweeping operations.  

In light of the above, the remaining question for consideration here is whether the any of the currently diagnosed psychiatric disorders are causally related to service. See, e.g., 38 C.F.R. § 3.303(a), (b), & (d).  

As to the diagnosed depressive and bipolar disorders, the Board acknowledges that STRs show treatment for mental health symptomatology, such as depressed mood and suicidal behavior; however, these symptoms were ultimately attributed to the diagnosed narcissistic personality disorder and alcohol abuse. See Hospitalization Narrative Summary; see also Separation Examination (noting narcissistic personality disorder and alcohol abuse as the only psychiatric abnormalities).  STRs otherwise contain no diagnoses of depressive disorder and/or bipolar disorder; the Veteran denied depression and excessive worry at the time of separation from service; and the April/May 2017 VA examiner expressly found that there was no diagnosis of depression while on active duty.  In fact, the first medical evidence of diagnosis or treatment for depressive disorder and bipolar disorder is not shown until 1997, more than 7 years after separation from active duty service. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000)(a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim). 

In short, neither bipolar disorder nor depressive disorder were affirmatively shown to have been present during service; thus, service connection is not warranted on the basis of 38 C.F.R. § 3.303 (a).

Additionally, neither depressive disorder nor bipolar disorder is a "chronic disease" under 38 C.F.R. § 3.309 (a), and there is no history of a psychosis, which is a chronic disease under 38 C.F.R. § 3.309 (a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303 (b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable. Walker, supra. 

As to service connection under 38 C.F.R. § 3.303 (d), the Board obtained VA medical opinions on the matter of nexus.  Specifically, in December 2014, July 2016, and April/May 2017, the VA examiner opined that the bipolar and depressive disorders were not related to service - to include as a result of the in-service suicide attempt, electrical shock, and/or claimed stressor (e.g., mine sweeping aboard the ship).  The Board finds the opinions, collectively, to be highly probative as to the issue of nexus as they were rendered after a comprehensive review and consideration of the STRs, the Veteran's medical history, his statements as to onset/etiology, and they were supported by rationale.  Notably, there are no medical opinions of record to the contrary.  In this regard, the Board notes that the July 2015 private opinion speaks to the issue of brain injury, or TBI, which has been referred to the AOJ herein as a separate matter.  As the private opinion does not specifically address the diagnosed bipolar or depressive disorders, it is not considered to be competent or probative evidence as to these claims. 

The Board acknowledges that the Veteran provided a lay opinion that his mental disorders are related to active military service and that the Veteran testified that he has experienced continuous psychiatric symptoms ever since he left the military. While he is competent to report observable symptoms such as anxiety or depressed moods, the diagnosis of a mental health disorder and the etiology thereof requires medical expertise. Clemons, 23 Vet. App. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"). Indeed, the issue of whether a lay person is competent to diagnose a psychiatric disorder and opine as to its cause is not unique to veterans law.  See generally Restatement (Third) of Torts: Phys. & Emot. Harm, § 4 (2010) (reviewing evidentiary rulings on proving the existence of emotional harm and its likely causes from several jurisdictions). To the extent that other courts have addressed the weight to be given to lay evidence on this issue, the Board finds the logic and reasoning of these cases useful. Generally, courts have required objective indicia or "some guarantee of genuineness" sufficient to verify the existence of a mental injury or emotional harm. Johnson v. State, 334 N.E.2d 590, 592 (N.Y. 1975). The rationale given for this rule is that mental disturbance is easily simulated. The requirement of objective indicia may be met by clear medical proof of the existence of the claimed injury. The Board concludes that this rule is compatible with the veterans benefits system. VA regulations already require medical proof that psychoses and PTSD are diagnosed in conformity with the medical standards contained in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorder, Fifth Ed. See 38 C.F.R. §§ 3.304 (f), 3.384, 4.125(a) (2015).  The Veteran's statements on this question are therefore not competent.  The Board is sympathetic to the Veteran's belief that it was either the injury in-service or the stressful event(s) in-service that caused the chain of events that led to his current psychiatric disorder(s), which was expressed eloquently during the Board hearing.  These statements, however, are outweighed by the probative opinions of the trained health care professionals who conducted the VA examinations discussed above. 

In short, the record is negative for a probative medical opinion linking the Veteran's post-service bipolar and depressive disorders to his military service and as a lay person the Veteran is not competent to provide this missing medical opinion. Accordingly, the Board finds that entitlement to service connection for bipolar disorder and depressive disorder is not warranted pursuant to 38 C.F.R. § 3.303(d).  

As to the diagnosed alcohol dependence/abuse disorder, the Board notes that service connection for alcohol dependence on a direct basis is precluded by law. See 38 U.S.C.A. § 105 (a); 38 C.F.R. § 3.301.  Accordingly, service connection for alcohol dependence must be denied. 

As to the diagnosed personality disorder, the Board notes that such disorders are by definition preexisting disorders.  A personality disorder is considered a congenital or developmental defect and is not subject to service connection under 38 C.F.R. § 3.303 (c) (see also 38 C.F.R. §§ 4.9, 4.127) in the absence of superimposed disease or injury.  In this case, the April/May 2017 VA examiner expressly opined that there was no evidence that the personality disorder was subject to a superimposed disease or injury that resulted in a current acquired psychiatric disorder.  There are no other medical opinions of record to the contrary.  In addition, because such an opinion requires medical expertise, neither the Veteran nor his representative is qualified to give such an opinion.  Therefore, the Board finds that service connection for personality disorder may not be granted on the basis of a superimposed disease or injury causing additional disability.  

In summary, the Board finds that the preponderance of the evidence reveals that the Veteran's acquired psychiatric disabilities did not have their onset during active military service; that they are not related to active military service; and that he does not have a disability resulting from a psychiatric disorder that is superimposed upon a personality disorder.  Therefore, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, diagnosed as depressive disorder, bipolar disorder, a personality disorder, and alcohol abuse.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

Low Back Disability 

The Veteran seeks service connection for a low back disability.  Specifically, he testified that he first injured his back in the Navy while working in the paint locker (carrying 5-gallon buckets on his back) and again when he was snorkeling (being thrown up against coral). 

Service treatment records (STRs) reflect that the Veteran was treated for low back symptomatology during active service.  Diagnoses included low back strain, paraspinal muscle strain, back trauma, pulled erector spinae, and low back soft tissue injury.  A July 1986 x-ray of the lumbar spine showed Schmorl's nodes.  A February 1987 re-enlistment examination documented complaints of pulled back muscles.  The examiner noted that the Veteran had fallen on a ladder well four months prior and sustained low back strain.  The separation Report of Medical History noted intermittent back pain and a history of recurrent back pain.  However, the separation Report of Medical Examination noted a normal clinical evaluation of the spine and musculoskeletal system.  

After service, the VA treatment records dated in September 1997 reflect that the Veteran denied having current back problems.  In October 1997, he reported that he sustained a low back injury in-service when he fell down stairs, but denied any current musculoskeletal complaints.  In April 1999, he reported chronic back pain since an injury in-service; he also reported intermittent back pain in February 2000. 

The Veteran underwent a VA spine examination in December 2014, at which time he was diagnosed with lumbar L4-L5 disc degeneration. (Note: a May 2015 VA MRI confirmed lumbar degenerative disc lumbar spondylosis with large central disc herniation at L4-5).  The examiner opined that the back condition was not related to service.  He reasoned that the Veteran had not been diagnosed with a chronic lumbar condition in-service; that he self-reported low back pain 20 years after separation; that he was diagnosed with lumbar disc degeneration 24 years after service; and that disc disease was a common age-related development in approximately 40 percent of adults.  The December 2014 VA examiner did not, however, address the Veteran's statements as to the onset of his low back symptomatology (i.e., in-service), nor did he address any of the in-service instances of treatment for low back pain and low back injury/trauma, to include the service examiner's notation of intermittent low back pain on the separation Report of Medical History.  The examiner also did not address the significance of the Schmorl's nodes identified on a July 1986 x-ray of the lumbosacral spine. 

In a July 2016 VA addendum opinion, the examiner again opined that the Veteran's current back condition was less likely than not secondary to events that occurred in service.  The examiner noted that the Veteran had a diagnosis of L4-L5 disc degeneration that was diagnosed 24 years after separation.  He again opined that disc disease and accompanying arthritis was a common age related development, that these conditions were present in approximately 40 percent of adults over the age of 35, and that its incidence increased with age and was present in almost all individuals over the age of 60.  The examiner further noted that the STRs did not indicate a chronic lower back condition.  Although the Veteran complained of low back pain since military, the majority of the VHA medical records revealed that the Veteran self-reported low back pain that began many years after separation.  The Veteran denied musculoskeletal complaints on his initial Bay Pine VAMC examination in October 1997; reported the onset of lower back pain on the prior C&P examination (2014) as being in 2010; and cited to low back pain of 1 year in duration at the Long Beach VA facility in May 2014.  With respect to the Schmorl's nodes, the examiner noted that the Veteran had these identified on x-ray in July 1986; however, x-rays in 1987 were absent for Schmorl's nodes and were not identified on an lumbar spine x-ray in May 2014.  

Pursuant to the Board's remand, another VA opinion was obtained in April 2017.  The examiner opined that schmorl's nodes were not present on x-ray examination in 2015, and regardless, were not representative of the future development of lumbar disc degeneration or early manifestations of such.  The examiner again opined that the low back condition was not related to events that occurred in service.  The examiner noted that the Veteran was seen on multiple occasions for low back pain due to minor trauma of a short duration in-service (i.e., low back pain for several hours in December 1985 and low back pain after picking up a dart in September 1988).  However, no diagnosed chronic lumbar condition was made and no post-service separation chronicity existed as the Veteran reported low back pain that began many years after separation and denied musculoskeletal complaints on his initial VHA examination 7 years after separation from service. 

SSA records were obtained subsequent to the April 2017 VA addendum opinion.  
Accordingly, another VA opinion was obtained in May 2017, which included review of SSA records.  The examiner again stated that the Veteran had denied low back pain on a VHA C&P in October 1997, but then complained of low back pain due to an in-service injury on a VHA C&P in April 1999 and of low back pain of 1 year duration in a VHA C&P in May 2014.  The examiner stated that patients with chronic low back pain of more than 20 years duration would typically have had imaging prior to the May 2014 x-ray that confirmed disc disease. 

Discussion

The Board finds, after careful consideration of the record, that the preponderance of the probative evidence weighs against the Veteran's service connection claim for a low back disability. 

There is evidence of a current disability, as the medical evidence shows current diagnoses of degenerative disc lumbar spondylosis and degenerative arthritis of the lumbar spine. 

There is also evidence of relevant in-service complaints and treatment.  As noted, the Veteran was treated in-service for low back symptomatology/injury and diagnoses that included low back strain, paraspinal muscle strain, back trauma, pulled erector spinae, and low back soft tissue injury.

Although there is evidence of low back injury and treatment in-service, the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of a low back disability in-service. See 38 C.F.R. § 3.303 (b).  

As an initial matter, the Veteran's separation examination reflects a normal clinical evaluation of the spine and musculoskeletal system and there are no objective notations or findings of low back pathology or symptomatology. See Separation Report of Medical Examination.  This evidence tends to suggest that his various low back injuries and resulting symptoms were acute and transitory and resolved without residuals prior to separation.  

Moreover, in July 2016 and April 2017 opinions, the VA medical examiner reviewed the Veteran's STRs and concluded that his in-service low back symptoms were due to "minor trauma" of a "short duration" and that they were not chronic in nature.  As discussed in further detail below, the Board finds the July 2016 and April 2017 medical opinions highly probative. 

In addition, the weight of the evidence demonstrates that the Veteran did not experience continuous low back symptoms since service separation in 1990.  

In this regard, low back complaints are not again shown in the record until October 1997.  This multi-year gap without complaint or treatment is one factor tending to show that there has not been a continuity of symptomatology, and weighs against the claim. See Maxson, supra. 

Although the Veteran has also endorsed a continuity of low back symptomatology, the Board finds that his statements in this regard, while competent, are not credible.  Indeed, as pointed out by the July 2016 and April 2017 VA examiner, the Veteran's assertions of continued low back symptomatology/onset have been inconsistently reported throughout the record. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (discussing factors to be considered in weighing credibility, including inconsistent statements, internal inconsistency, facial plausibility, and desire for monetary gain).  For example, in September 1997, the Veteran denied having any current back problems.  In October 1997, he reported that he sustained a low back injury in-service when he fell down stairs, but denied any current musculoskeletal complaints.  In April 1999, he reported chronic back pain since an injury in-service.  In February 2000, he reported intermittent back pain.  More recently, in December 2014, he reported intermittent back pain with damp weather for the last five years, and constant low back pain over the last two years.  

In short, for the reasons delineated above, service connection for low back disability based on continuity of symptomatology pursuant to 38 C.F.R. § 3.303 (b) is not warranted in this case. 

In addition, x-ray evidence of arthritis is not shown in the record until 2016, more than two decades after service discharge.  Therefore, arthritis in the low back is not shown within the first year of service discharge and the presumptions under 38 C.F.R. §§ 3.307, 3.309 do not apply. 

The Board notes further that the record also lacks competent and probative evidence of a nexus between the Veteran's low back disability and his active service.  

In this regard, the only probative medical nexus opinions of record are against the Veteran's claim.  As noted, a VA examiner in July 2016 and April 2017 opined that the Veteran's current low back disability was not related to events that occurred in service.  The examiner instead attributed the disc disease and accompanying arthritis to age.  The examiner further opined that the schmorl's nodes identified on x-ray in-service were not representative of the future development of lumbar disc degeneration or early manifestations of such.  The Board finds the opinion of the July 2016/April 2017 VA examiner to be highly probative as to the issue of nexus because the opinion was rendered after a comprehensive review of the Veteran's STRs, his statements as to onset/continuity of symptoms, and his post-service treatment records, and it was supported by sound medical rationale.  There are no medical opinions of record to the contrary. 

In analyzing this claim, the Board also considered the Veteran's statements as to the etiology of his low back disability.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the clinical existence, time of onset, and nature and medical etiology of his present low back disability fall outside the realm of common knowledge of a lay person, the Veteran lacks the competence to present a valid medical diagnosis and provide a probative medical opinion linking his low back disability to his period of military service. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons are not competent to diagnose internal medical conditions, such as a chronic musculoskeletal disability of the lumbosacral spine, which may be presented only by a trained physician or clinical specialist in orthopedic or internal medicine.).  As previously stated, the Board has also rejected the credibility of the Veteran's account of having chronicity of persistent low back symptoms.  His statements and assertions in this regard, absent any supportive objective medical evidence, are thusly not entitled to any probative weight.

Significantly, the Veteran has not submitted any other competent evidence relating his low back disability to his service. See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  Accordingly, the Board finds that the probative evidence weighs against the existence of a nexus between the current low back disability and any injury or disease during service.

Therefore, in view of the foregoing discussion, as the weight of the objective evidence is against the Veteran's claim for VA compensation for a chronic low back disability, his appeal in this regard must be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as depressive disorder, bipolar disorder, a personality disorder, and alcohol abuse, is denied.  

Service connection for a low back disability is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


